Case 2:18-cv-00284-CMR Document 221-1 Filed 04/27/20 Page 1 of 5




                  Exhibit 1
       Case 2:18-cv-00284-CMR Document 221-1 Filed 04/27/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                       Case No: 16-MD-2724
PRICING ANTITRUST LITIGATION                         MDL No. 2724

                                                     Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                     HON. CYNTHIA M. RUFE
The Kroger Co. et al. v. Actavis Holdco U.S.,
Inc. et al,


              KROGER DIRECT ACTION PLAINTIFFS’ RESPONSE TO
              DEFENDANTS’ NOTICE OF SUPPLMENTAL AUTHORITY

       Defendants’ supplemental authority, In re Nat'l Prescription Opiate Litig., --- F.3d ---,

2020 WL 1875174 (6th Cir. Apr. 15, 2020) (“Opiate”), is plainly distinguishable from the facts

here and thus not supportive of Defendants’ opposition (the “Opposition”) to the Kroger DAPs’

motion to amend (the “Motion”). If anything, the decision supports the Kroger DAPs’ Motion,

which is fully briefed.1 We explain our reasoning below.

       First, the facts in Opiate are clearly and materially different from the facts regarding the

Kroger DAPs’ Motion in Generics. In this case (unlike in Opiate), the operative case management

order and the Court’s comments at multiple status hearings expressly contemplate amended

pleadings.2 Further, the Kroger DAPs seek to amend based on facts learned through discovery

conducted in the 14 months prior to the amendment at a time when fact discovery in this MDL is

still at its nascent stage, as Defendants have completed just a fraction of their Rule 30 document




       1
             Defendants continue to use the pendency of the Motion not to meet/confer with the
Kroger DAPs on certain discovery. See Kroger DAPs’ Reply, DE 216, at 11 n.12.
       2
                See, e.g., PTO 105, ¶ 1 (“With respect to any new complaint or amended complaint
filed after September 1, 2019 ...); Transcript of Sept. 24, 2019 Hearing; Transcript of Dec. 13,
2019 Hearing.
       Case 2:18-cv-00284-CMR Document 221-1 Filed 04/27/20 Page 3 of 5




productions and deposition discovery has not even begun. In stark contrast, the plaintiffs in Opiate

sought to amend after the close of both fact and expert discovery and the deadline to file dispositive

motions, and they moved to amend in order to assert claims that they had expressly disavowed

prior to the deadline to file amended pleadings. This comparison demonstrates that Opiate is not

supplemental authority supporting Defendants’ Opposition – respectfully, we submit that it is not

even close.

       Second, Opiate confirms that Defendants’ attempt to analogize PTO 61 to a Rule 16

Scheduling Order is misguided. Opiate explains that a Rule 16 Scheduling Order that provides an

operative final deadline to amend pleadings “must” also include other items, such as the deadlines

to join other parties, complete discovery, and file motions. Id. at*2 (quoting Fed. R. Civ. P. 16).

Thus, a Rule 16 Scheduling Order “ensure[s] that at some point both the parties and the pleadings

will be fixed.” Id. Pretrial Order 61 did not attempt to do any of this, because PTO 61 was not a

Scheduling Order under Rule 16. Instead, PTO 61 – which was entered as a stipulation between

the parties after the Court had already granted the Class Plaintiffs leave to amend their Econazole

complaints – merely established the time frame for the parties to file those amended complaints

and brief a second round of Rule 12 motions.3 Thus, Opiate confirms that Defendants attempt to

re-write PTO 61 to include a final deadline to amend pleadings is misguided opportunism.

       Third, Opiate confirms that a motion to amend the pleadings is permissible upon a showing

of good cause. The plaintiffs in Opiate did not even attempt to satisfy the good cause standard

because: (i) they were aware of the claims that they later sought to assert by amendment prior to




       3
              Indeed, at the time of these amendments, the Kroger DAPs were permitted to amend
as of right under Rule 15, because no Defendant had answered our then-operative original
Complaint.



                                                  2
        Case 2:18-cv-00284-CMR Document 221-1 Filed 04/27/20 Page 4 of 5




the deadline to amend, but “expressly disavowed” these claims; and (ii) both discovery and the

summary judgment deadlines had also closed.4 In stark contrast, as demonstrated at length in our

Reply in support of the proposed amendment, in this case (unlike in Opiate), the Kroger DAPs

establish good cause because we seek to amend based on evidence discovered after December

2018. Further, no one is prejudiced by this amendment because discovery in this MDL is still at

its nascent stage, as Defendants have completed just a fraction of their Rule 30 productions and

deposition discovery has not yet commenced. See ECF No. 216, 5–11.

       Based on the foregoing analysis, the Kroger DAPs respectfully submit that Opiate is not

supplemental authority supporting Defendants’ Opposition to the Kroger DAPs’ motion for leave

to amend. If anything, Opiate supports the conclusion that the Court should grant Kroger DAPs

leave to file their proposed Second Amended Complaint.




       4
                The Sixth Circuit in Opiate was emphatic on this point: “Neither the Counties nor
the district court have even attempted to show that the Counties demonstrated diligence as required
by Rule 16(b). Quite the contrary: as the district court recognized then, and as the Counties
concede now, the Counties did not bring their dispensing claims earlier because they expressly
chose not to bring them. Indeed, the Counties’ knowing and voluntary relinquishment of those
claims arguably amounts to an outright waiver of them. See generally United States v. Olano, 507
U.S. 725, 733 (1993). Not a circuit court in the country, so far as we can tell, would allow a district
court to amend its scheduling order under these circumstances.”


                                                  3
           Case 2:18-cv-00284-CMR Document 221-1 Filed 04/27/20 Page 5 of 5




Dated: April 27, 2020                         Respectfully submitted,



                                              By: /s/ William J. Blechman
                                                   Richard Alan Arnold, Esquire
                                                   William J. Blechman, Esquire
                                                   Scott E. Perwin, Esquire
                                                   Anna T. Neill, Esquire
                                                   Samuel J. Randall, Esquire
                                                   Brandon S. Floch, Esquire
                                                   Joshua B. Gray, Esquire
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue
                                                   Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   E-mail: rarnold@knpa.com
                                                            wblechman@knpa.com
                                                            sperwin@knpa.com
                                                            aneill@knpa.com
                                                            srandall@knpa.com
                                                            bfloch@knpa.com
                                                            jgray@knpa.com

                                                  Counsel for the Kroger Direct Action
                                                  Plaintiffs




619274.1




                                          4
